Citation Nr: 0413320	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to individual unemployability.

3.  Eligibility for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1972 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  The first, dated in April 2002, denied the 
veteran's claim for entitlement to service connection for a 
bipolar disorder.  The second, dated in April 2003, denied 
the veteran's claim for eligibility for individual 
unemployability as well as for Dependents' Education 
Assistance.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for a 
bipolar disorder.  Additionally, the Board finds that the 
veteran's claims for eligibility to individual 
unemployability as well as for Dependents' Education 
Assistance are inextricably entwined with his claim for 
service connection for a bipolar disorder.  As a result, 
these issues will be remanded and readjudicated following the 
completion of the development requested in this Remand.

The claims file contains the veteran's written arguments as 
well as numerous lay statements written by the veteran's 
former colleagues describing his behavior during the service.  
Although the Board notes that lay testimony is not competent 
evidence of a medical disability, it is properly admissible 
to show observable symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In addition, the claims file contains 
a positive nexus opinion contained in two letters dated in 
October 2000 and September 2002, written by a VA examiner.  
Significantly, this VA examiner also conducted a C&P 
examination of the veteran in September 1997; this 
examination report does not contain a nexus opinion and also 
indicates that neither the veteran's C-File nor his medical 
records were reviewed.  However, in her September 1997 
examination report she indicated that she did not review the 
veteran's C-file or any medical records.  In addition, the 
examiner does not indicate in either her October 2000 or 
September 2002 letters the reasoning behind her conclusion 
that the veteran's bipolar disorder was caused by his 
service.  As a result, the Board concludes that it is 
necessary to remand this case for a thorough VA nexus 
examination.  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit that invalidated 38 
C.F.R. § 19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The veteran should be afforded a 
VA examination by the appropriate 
physician to determine the nature and 
severity of his current bipolar 
disorder.  Prior to examining the 
veteran, the examiner should conduct a 
thorough review of the entire claims 
folder, including: 1) The 5 "buddy" 
statements, tabbed on the left with 
yellow flags marked "A" through "E"; 
2) a lay statement from the veteran's 
ex-wife, tabbed on the left with a 
yellow flag marked "F"; 3) private and 
VA medical examination reports; and 4) 
letters from a VA examiner dated in 
September 2002 and October 2002, tabbed 
on the left with yellow flags marked 
"September 2002" and "October 2000."  
The examiner is requested to express an 
opinion as to whether there is any 
causal relationship between the 
veteran's bipolar disorder and his 
service.  

All conclusions should be supported by 
citation to clinical findings of 
record.  The examiner also should 
provide a complete rationale for all 
conclusions reached.  In addition, the 
examiner should address the opinions 
expressed in the September 2002 and 
October 2000 letters referenced above 
in his or her conclusions.

	It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)   

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.  
		
3.	The RO should then readjudicate the 
veteran's claims.  To the extent the 
claims on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The RO should take care to 
ensure that, in any SSOC issued pursuant 
to its adjudication of the veteran's 
claim for service connection, the 
reasons and bases for its determination 
are set forth in detail.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the report from the 
examination requested above and the 
VCAA.  If all benefits are not granted, 
the case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




